DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1, 4, 5, 7-9 and 16-19 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Cluts teaches a computer-implemented method for controlling a security system (see e.g. FIG. 1 and abstract), comprising: receiving interaction data from one or more external systems associated with predefined stages of a person’s travel path, the interaction data indicative of interaction by the person with said one or more external systems (a system receives interaction data from one or more external systems associated with a predefined stages of a person’s travel i.e. entry into an area, see e.g. para. para. [0024], [0038] etc., wherein the data indicated interaction of the person with the external system i.e. interaction with an IRIS scanner, interaction with a keyboard, interaction with fingerprint reader and so forth); storing and updating data defining an assurance level of the person (the person’s surety level is updated and stored; see e.g. step 324-326, FIG. 3A), wherein the assurance level is increased in response to receiving said interaction data, and wherein the assurance level is decreased in the absence of receiving interaction data within a predefined elapsed time (wherein the assurance level is gradually decayed over time by 10% for example, see e.g. step 330, FIG. 3B, wherein the person who is just authenticated would have a higher surety level and gradually decreased in absence of re-authentication of the person; see e.g. para. [0047]); receiving data identifying a request from a security system, the request including data identifying the person (the system may receive one or more request from a security system i.e. entry into an area, turning on television, or using a light switch and so forth, wherein the request includes identifying date of the person which is checked with existing data; see e.g. para. [0046-48]); and responsive to said request, generating and outputting a control signal to the security system in dependence on the stored assurance level of the identified person (in response to request to use television or another device within the facility, a control signal is generated and outputted based on the stored surety level of the identified person; see e.g. para. [0050-52] and FIGS. 3A-4A). 
However, the prior art reference does not explicitly teach the claim as amended and is deemed allowable. 
Claims 4, 5, 7-9 and 16-19 are also allowed for at least comprising claim subject matter which is the same or similar in scope of allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688